Citation Nr: 0920871	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for lumbosacral strain with spondylosis at L5-S1.

2.  Entitlement to a disability rating higher than 20 percent 
for left knee disability, to include atrophy and arthritis.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right knee.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 
1964, February 1965 to February 1967 and from December 1975 
to May 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September and November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.

The Veteran seeks increased ratings for his knee, low back 
and hearing loss disabilities.  In argument received at the 
Board in May 2009, the Veteran, through his accredited 
service representative, argues that manifestations of these 
disabilities have become more severe.  The Veteran contends 
that the disabilities are currently far more debilitating 
than indicated in the most recent examination reports.  The 
Board notes that the most recent examinations were performed 
in October 2005, almost four years ago.  

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, and considering the 
Veteran's recent contentions, the Board finds that new VA 
examinations are necessary in order to decide the Veteran's 
claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).

In addition, the record reflects that the most recent VA 
outpatient treatment records associated with the claims files 
are dated in December 2005.  The Veteran's more recent VA 
treatment records should be obtained since they may contain 
information concerning the current level of disability for 
his service-connected disabilities on appeal.  38 C.F.R. § 
3.159(c)(2) (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
lumbosacral strain with spondylosis at 
L5-S1, left knee disability, arthritis of 
the right knee and bilateral hearing 
loss, including VA outpatient treatment 
records for the period since December 
2005.  If it is unable to obtain any such 
evidence, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  The Veteran should be afforded a VA 
examination or examinations to determine 
the current degree of severity of his 
service-connected low back, right knee 
and left knee disabilities.  The claims 
folders must be made available to and 
reviewed by the examiner(s).  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that all 
information required for rating purposes 
is provided by the examiner(s).

The supporting rationale for all opinions 
expressed must also be provided.

3.  The Veteran should also be afforded a 
VA audiological examination to determine 
the current degree of severity of his 
service-connected bilateral hearing loss.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  
In addition to providing the objective 
information required for rating the 
disability under the applicable 
diagnostic code, the examiner must fully 
describe the functional effects caused by 
the bilateral hearing loss disability.

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




